DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to the Requirement for Restriction/Election mailed on 08/12/2022, the applicant has cancelled invention II, claims 14-21.  The office will examine invention I, claims 2-13 and newly submitted claims 22-32 which read on invention I.

Claim Status
This office action is in response to the filing of 10/12/2022. Claims 2-13 and 22-32 are currently pending.

Information Disclosure Statement
	The information disclosure statement (IDS) was filed on 02/04/2021, 08/20/2021, 01/19/2022, 02/17/2022 and 11/08/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
	Claim 31 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 30.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 and 22-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.10849621. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claims 2, 22 and 32 of the instant application, claim 1 of USP 10849621 anticipates the following limitations of the applicant’s claims (applicant’s limitations will be italicized for clarity).
Applicant’s claim 1 and claim 1 of USP 10849621:
staple reload = stapler reload
elongated body = body portion (to include large proximal diameter portion and small distal diameter portion)
tool assemble = tool assembly
drive assembly = drive assembly
locking sleeve = locking sleeve
shipping lock = shipping lock
Applicant’s claim 22 and claim 1 of USP 10849621:
staple reload = stapler reload
elongated body = body portion (to include large proximal diameter portion and small distal diameter portion)
tool assemble = tool assembly
drive assembly = drive assembly
locking plate = locking plate
shipping lock = shipping lock
Applicant’s claim 32 and claim 1 of USP 10849621:
staple reload = stapler reload
elongated body = body portion (to include large proximal diameter portion and small distal diameter portion)
tool assemble = tool assembly
drive assembly = drive assembly
shipping lock = shipping lock
locking plate = locking plate
locking sleeve = locking sleeve

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 7-10, 12, 13, 22-26, 28, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Farascioni (US Pub 20110101066) and further in view of Kostrzewski (US Pub 20140284372).

Regarding Claim 2, Farascioni discloses a stapler reload (40-Fig. 3) for a surgical stapler (paragraph [0002], surgical instrument), the stapler reload comprising: 
an elongate body (42-Fig. 3) having proximal (48-Fig. 3) and distal portions (Fig. 3, end of body 42 which is in contact with tool assembly 44) and defining a longitudinal axis (Fig. 3, axis “A” defines a longitudinal axis); 
a tool assembly (44-Fig. 3) secured to the distal portion of the elongate body (Fig. 3, tool 44 is attached to body 42); 
a drive assembly (56-Fig. 4) extending between the elongate body and the tool assembly (Fig. 4 and paragraph [0054], assembly 56 extends through body 42 and tool 44); 
a locking sleeve (94-Fig. 4) received about the proximal portion of the elongate body (Fig. 5, actuator 94 is at the proximal end of body 42), the locking sleeve in engagement with the drive assembly (paragraph [0057], actuator 94 prevents advancement of assemble 56); and 
a shipping lock (10-Fig. 3) releasably secured to the proximal portion of the elongate body (Fig. 16, wedge 10 is released from the proximal end of body 42), the shipping lock including a locking pin (14-Fig. 2A) movable into engagement with the drive assembly to prevent longitudinal movement of the drive assembly (Fig. 4 and paragraph [0061], pin 14 engages hole 114 to lock drive assembly 56).
However, Farascioni is silent regarding
the elongate body having proximal and distal portions each having a cross-sectional area, the cross-sectional area of the proximal portion being greater than the cross-sectional area of the distal portion; 
the tool assembly pivotally secured to the distal portion of the elongate body.
Kostrzewski teaches an elongate body (200-Fig. 5) having proximal (212-Fig. 5) and distal portions (210-Fig. 5) each having a cross-sectional area, the cross-sectional area of the proximal portion being greater than the cross-sectional area of the distal portion (Fig. 5, portion 212 has a larger diameter than portion 210); and
a tool assembly (220-Fig. 5) pivotally secured to the distal portion of the elongate body (Fig. 5, end effector 220 can pivot relative to body portion 210 at pivot assembly 720).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the shaft body and end effector connection the shaft body of Farascioni, to have incorporated the multiple diameter shaft and with a pivot assembly attaching the end effector to the shaft as taught by Kostrzewski, so on allow the shaft to enter a surgical site through a small diameter trocar and to further allow the end effector to articulate relative to the shaft, in order to improve on the capabilities of a surgical reload instrument.

	Regarding Claim 3, Farascioni and as modified by Kostrzewski in the parent claim, Farascioni discloses a locking plate (116-Fig. 4) supported on the elongate body and engageable with the locking sleeve (Fig. 5 and 10, member 94 displaces plate 116).

Regarding Claim 4, Farascioni and as modified by Kostrzewski in the parent claim, Farascioni discloses wherein the locking sleeve is rotatable about the longitudinal axis (Fig. 10 and paragraph [0056], member 94 is rotatable about an axis; it is noted that as claimed, the user only has to rotate the tool itself to make the member 94 rotatable about the longitudinal axis of the tool because the claim language fails to claim a reference motion of the sleeve relative to a tool element) from a first rotational position (Fig. 5, position of member 94) to a second rotational position (Fig. 10, position of member 94).

	Regarding Claim 7, Farascioni and as modified by Kostrzewski in the parent claim, Farascioni discloses wherein the tool assembly includes an anvil assembly (190-Fig. 19) and a cartridge assembly (192-Fig. 19), and Kostrzewski teaches the cartridge assembly supporting a plurality of staples (600-Fig. 11), and a drive assembly (Fig. 11, assemble of bar 150 and sled 520) being movable through the elongate body and the tool assembly to eject staples from the cartridge assembly (paragraph [0046]).

Regarding Claim 8, Farascioni and as modified by Kostrzewski in the parent claim, Farascioni discloses wherein the drive assembly includes a drive member (62-Fig. 4), the locking pin being received through the drive member when the shipping lock is secured to the elongate body to prevent longitudinal movement of the drive member (Fig. 4, pin 16 is received within hole 114 of beam 62 to lock the beam in place).

Regarding Claim 9, Farascioni and as modified by Kostrzewski in the parent claim, Farascioni discloses wherein the locking plate engages the locking pin prior to the stapler reload being secured to an actuation device (paragraph [0056], unit 40 is locked in the pre-fire position before being attached to a surgical instrument).

Regarding Claim 10, Farascioni and as modified by Kostrzewski in the parent claim, Farascioni discloses wherein the locking plate is configured to disengage from the locking pin when the stapler reload is fully engaged with the actuation device (Fig. 10 and paragraph [0067], plate 116 shifts to allow pin 16 to be remove from body 42).


Regarding Claim 12, Farascioni and as modified by Kostrzewski in the parent claim, Farascioni discloses wherein the locking sleeve rotates about the longitudinal axis from the first rotational position to the second rotational position (Fig. 5 and 10, the rotation of unit 40 would also rotate member 94 about the long axis) in response to the stapler reload being fully engaged with an actuation device (paragraph [0067]).

Regarding Claim 13, Farascioni and as modified by Kostrzewski in the parent claim, Farascioni discloses wherein the shipping lock includes curved arms (20, 22, 24 and 26-Fig. 2A) configured to frictionally engage the elongate body of the stapler reload (paragraph [0050]).

	Regarding Claim 22, Farascioni discloses a stapler reload (40-Fig. 3) for a surgical stapler (paragraph [0002], surgical instrument), the stapler reload comprising: 
an elongate body (42-Fig. 3) having proximal (48-Fig. 3) and distal portions (Fig. 3, end of body 42 which is in contact with tool assembly 44) and defining a longitudinal axis (Fig. 3, axis “A” defines a longitudinal axis); 
a tool assembly (44-Fig. 3) secured to the distal portion of the elongate body (Fig. 3, tool 44 is attached to body 42); 
a drive assembly (56-Fig. 4) extending between the elongate body and the tool assembly (Fig. 4 and paragraph [0054], assembly 56 extends through body 42 and tool 44); 
a shipping lock (10-Fig. 3) releasably secured to the proximal portion of the elongate body (Fig. 16, wedge 10 is released from the proximal end of body 42), the shipping lock including a locking pin (14-Fig. 2A) movable into engagement with the drive assembly to prevent longitudinal movement of the drive assembly (Fig. 4 and paragraph [0061], pin 14 engages hole 114 to lock drive assembly 56); and
a lock plate (116-Fig. 4) movable from a first plate position engaged with the locking pin (Fig. 5 and paragraph [0063-0064], plate 116 locks onto pin 14) of the shipping lock and a second plate position disengaged from the locking pin (Fig. 10 and paragraph [0067], plate 116 disengages pin 14), wherein the lock plate prevents removal of the shipping lock from the elongate body when the lock plate is in the first plate position (Fig. 5 and paragraph [0063-0064], pin 14 is locked by plate 116).
However, Farascioni is silent regarding:
the elongate body having proximal and distal portions each having a cross-sectional area, the cross-sectional area of the proximal portion being greater than the cross-sectional area of the distal portion; 
the tool assembly pivotally secured to the distal portion of the elongate body.
Kostrzewski teaches an elongate body (200-Fig. 5) having proximal (212-Fig. 5) and distal portions (210-Fig. 5) each having a cross-sectional area, the cross-sectional area of the proximal portion being greater than the cross-sectional area of the distal portion (Fig. 5, portion 212 has a larger diameter than portion 210); and
a tool assembly (220-Fig. 5) pivotally secured to the distal portion of the elongate body (Fig. 5, end effector 220 can pivot relative to body portion 210 at pivot assembly 720).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have shaft body and end effector connection the shaft body of Farascioni, to have incorporated the multiple diameter shaft and with a pivot assembly attaching the end effector to the shaft as taught by Kostrzewski, so on allow the shaft to enter a surgical site through a small diameter trocar and to further allow the end effector to articulate relative to the shaft, in order to improve on the capabilities of a surgical reload instrument.

	Regarding Claim 23, Farascioni and as modified by Kostrzewski in the parent claim, Farascioni discloses wherein the locking pin of the shipping lock has a notched portion (Fig. 9 flange 18 forms a notch in the handle side of pin 16), and the lock plate defines a notched slot (126-Fig. 5) that receives the lock pin (Fig. 5 and 9, pin 16 is restrained by slot 126 of lock plate 116).

	Regarding Claim 24, Farascioni and as modified by Kostrzewski in the parent claim, Farascioni discloses wherein the notched slot of the lock plate has a large diameter portion (128-Fig. 4) and a small diameter portion (126-Fig. 4), the lock pin received within the small diameter portion of the notched slot when the lock plate is in the first plate position (Fig. 5) and received in the large diameter portion of the notched slot when the lock plate is in the second plate position (Fig. 10).

Regarding Claim 25, Farascioni and as modified by Kostrzewski in the parent claim, Farascioni discloses a locking sleeve (94-Fig. 5) rotatably positioned about the proximal portion of the elongate body (Figs. 5 and 10, member 94 is rotatably positioned, claim language fails to provide relative structure), the locking sleeve positioned to engage the drive assembly to retain the drive assembly in a retracted position (Fig. 5, first engagement position of member 94, member 64 engages plate 116 which engages pin 114 which retains assembly 56).

Regarding Claim 26, Farascioni and as modified by Kostrzewski in the parent claim, Farascioni discloses wherein the locking sleeve is rotatable from a first sleeve position to a second sleeve position (Fig. 5, member 94 is rotatable between different positions as unit 40 is rotated), the locking sleeve engaged with the drive assembly in the first sleeve position to retain the drive assembly in the retracted position (Fig. 5, first sleeve position of member 94, member 64 engages plate 116 which engages pin 114 which retains assembly 56).

Regarding Claim 28, Farascioni and as modified by Kostrzewski in the parent claim, Farascioni discloses a locking sleeve (94-Fig. 5) rotatably positioned about the proximal portion of the elongate body (Figs. 5 and 10, member 94 is rotatably positioned, claim language fails to provide relative structure), the locking sleeve positioned to engage the drive assembly to retain the drive assembly in a retracted position (Fig. 5, first engagement position of member 94, member 64 engages plate 116 which engages pin 114 which retains assembly 56).

	Regarding Claim 29, Farascioni and as modified by Kostrzewski in the parent claim, Farascioni discloses wherein the locking sleeve is rotatable from a first sleeve position to a second sleeve position (Fig. 5, member 94 is rotatable between different positions as unit 40 is rotated), the locking sleeve engaged with the drive assembly in the first sleeve position to retain the drive assembly in the retracted position (Fig. 5, first sleeve position of member 94, member 64 engages plate 116 which engages pin 114 which retains assembly 56).


	Regarding Claim 32, Farascioni discloses a stapler reload (40-Fig. 3) for a surgical stapler (paragraph [0002], surgical instrument), the stapler reload comprising: 
an elongate body (42-Fig. 3) having proximal (48-Fig. 3) and distal portions (Fig. 3, end of body 42 which is in contact with tool assembly 44) and defining a longitudinal axis (Fig. 3, axis “A” defines a longitudinal axis); 
a tool assembly (44-Fig. 3) secured to the distal portion of the elongate body (Fig. 3, tool 44 is attached to body 42); 
a drive assembly (56-Fig. 4) extending between the elongate body and the tool assembly (Fig. 4 and paragraph [0054], assembly 56 extends through body 42 and tool 44); 
a shipping lock (10-Fig. 3) releasably secured to the proximal portion of the elongate body (Fig. 16, wedge 10 is released from the proximal end of body 42), the shipping lock including a locking pin (14-Fig. 2A) movable into engagement with the drive assembly to prevent longitudinal movement of the drive assembly (Fig. 4 and paragraph [0061], pin 14 engages hole 114 to lock drive assembly 56);
a lock plate (116-Fig. 4) movable from a first plate position engaged with the locking pin (Fig. 5 and paragraph [0063-0064], plate 116 locks onto pin 14) of the shipping lock and a second plate position disengaged from the locking pin (Fig. 10 and paragraph [0067], plate 116 disengages pin 14), wherein the lock plate prevents removal of the shipping lock from the elongate body when the lock plate is in the first plate position (Fig. 5 and paragraph [0063-0064], pin 14 is locked by plate 116); and
a locking sleeve (94-Fig. 4) rotatably received (Fig. 5 and 10, member 64 is rotatably received by unit 40 with the unit is rotated by the operator, note the rotation of the sleeve is not relative to another element of the reload unit) about the proximal portion of the elongate body (Figs. 5 and 10, actuator 94 is at the proximal end of body 42) and movable from a first sleeve position (Fig. 5, position of member 94) to a second sleeve position (Fig. 10, position of member 94), the locking sleeve positioned to move the lock plate from the first plate position (Fig. 5, position of plate 116) to the second plate position (Fig. 10, position of plate 116).
However, Farascioni is silent regarding
the elongate body having proximal and distal portions each having a cross-sectional area, the cross-sectional area of the proximal portion being greater than the cross-sectional area of the distal portion; 
the tool assembly pivotally secured to the distal portion of the elongate body.
Kostrzewski teaches an elongate body (200-Fig. 5) having proximal (212-Fig. 5) and distal portions (210-Fig. 5) each having a cross-sectional area, the cross-sectional area of the proximal portion being greater than the cross-sectional area of the distal portion (Fig. 5, portion 212 has a larger diameter than portion 210); and
a tool assembly (220-Fig. 5) pivotally secured to the distal portion of the elongate body (Fig. 5, end effector 220 can pivot relative to body portion 210 at pivot assembly 720).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have shaft body and end effector connection the shaft body of Farascioni, to have incorporated the multiple diameter shaft and with a pivot assembly attaching the end effector to the shaft as taught by Kostrzewski, so on allow the shaft to enter a surgical site through a small diameter trocar and to further allow the end effector to articulate relative to the shaft, in order to improve on the capabilities of a surgical reload instrument.

Examiners note regarding Allowable Subject Matter
Claims 5-6, 11, 27, 30, and 31 are rejected under Double Patenting but would be viewed as allowed subject matter if a terminal disclaimer was filed because the limitations are not anticipated by the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        11/19/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731